J-A30023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WELLS FARGO BANK, N.A.,                       IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

RONALD JEREMIAH SCHINDLER,

                        Appellant                  No. 3728 EDA 2015


            Appeal from the Order Entered November 18, 2015
           In the Court of Common Pleas of Montgomery County
                     Civil Division at No(s): 13-31308


BEFORE: BOWES, OLSON and STABILE, JJ.

MEMORANDUM BY OLSON, J.:                          FILED MARCH 22, 2017

      Appellant, Ronald Jeremiah Schindler, appeals from the order entered

on November 18, 2015, following the trial court’s order entering summary

judgment in favor of Appellee, Wells Fargo Bank, N.A. (Wells Fargo) in a

foreclosure action on a reverse mortgage.   Upon careful consideration, we

affirm.

      We briefly summarize the facts and procedural history of this case as

follows.   On July 18, 2011, Appellant executed a reverse mortgage with

Wells Fargo on his residence located in Elkins Park, Pennsylvania. Appellant

resided at the property until May 2013, when the residence sustained

subterranean structural damage. Appellant moved and notified Wells Fargo

that he had vacated the property.
J-A30023-16



       On October 18, 2013, Wells Fargo filed a complaint in mortgage

foreclosure against Appellant.         In its complaint, Wells Fargo averred that

“[t]he mortgage [was] in default as a result of the mortgaged premises

ceasing to be the principal residence of [Appellant] and the mortgaged

premises [was] not the principal residence of at least one other borrower[.]”

Complaint, 10/18/2013, at 5, ¶7. Wells Fargo claimed the total amount due

on the reverse mortgage, through October 13, 2013, was $141,018.31. Id.

at 6, ¶8.

       On November 20, 2013, Appellant filed preliminary objections and a

supporting memorandum of law in opposition to Wells Fargo’s complaint.

Wells Fargo responded on December 10, 2013, appending copies of the

mortgage, promissory note, and sheriff’s affidavit of service of the

complaint. On February 19, 2014, Appellant filed another memorandum of

law in support of his preliminary objections. The trial court entered an order

overruling Appellant’s preliminary objections on March 3, 2014. On March

21, 2014, Appellant filed an answer to the complaint with new matter. On

April 29, 2014, Wells Fargo filed a reply to new matter.

       Wells Fargo moved for summary judgment on September 2, 2014.

After several stipulations for time extensions, Appellant filed his answer to

Wells Fargo’s motion for summary judgment on July 30, 2015.1 On August

____________________________________________


1
  In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court states that it
was unaware that Appellant filed a response to Wells Fargo’s motion for
(Footnote Continued Next Page)


                                           -2-
J-A30023-16



26, 2015, Wells Fargo filed a supplemental brief in support of its motion for

summary judgment.           On August 28, 2015, Wells Fargo praeciped the trial

court to attach supplemental exhibits in support of its motion for summary

judgment. In an order filed on November 18, 2015, the trial court granted

Wells Fargo’s motion for summary judgment and entered an in rem

judgment in Wells Fargo’s favor in the amount of $156,999.66 plus interest

and costs from August 18, 2014. This timely appeal resulted.2

      On appeal, Appellant raises the following issues for our review:

         I.     Whether or not the trial court erred by granting [Wells
                Fargo’s] motion for summary judgment when [] Wells
                Fargo [] failed to satisfy the prerequisite conditions
                prior to filing the mortgage foreclosure action?

         II.    Whether or not the trial court erred by granting [Wells
                Fargo’s] motion for summary judgment when [] Wells
                Fargo [] failed to obtain approval from the Secretary
                of Housing and Urban Development (“HUD”)[?]

         III.   Whether or not the trial court erred by granting [Wells
                Fargo’s] motion for summary judgment when [] Wells
                Fargo [] failed to provide [] Appellant thirty (30)


                       _______________________
(Footnote Continued)

summary judgment. See Trial Court Opinion, 3/29/2016, at 4 n.2. The trial
court determined, however, that Appellant “suffered no prejudice” because
“subsequent review of the [a]nswer show[ed] that [Appellant] fail[ed] to
present a question of fact.” Id.
2
   Appellant filed a notice of appeal on December 14, 2015. On January 7,
2016, the trial court issued an order directing Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant complied timely on January 26, 2016. On March 29, 2016, the
trial court issued an opinion pursuant to Pa.R.A.P. 1925(a).



                                            -3-
J-A30023-16


              days[’] notice prior to filing suit as required by the
              Secretary of [HUD?]

        IV.   Whether or not the trial court erred by granting [Wells
              Fargo’s] motion for summary judgment when [] Wells
              Fargo [] failed to provide [] Appellant thirty (30)
              days[’] notice prior to commencing any foreclosure to
              either correct the matter which resulted in the
              security instrument coming due and payable; or pay
              the balance in full; or sell the property for the lesser
              of the balance or 95% of the appraised value and
              apply the net proceeds of the sale toward the
              balance; or provide the lender a deed in lieu of
              foreclosure[?]

        V.    Whether or not the trial court erred by granting [Wells
              Fargo’s] motion for summary judgment when [] Wells
              Fargo [] failed to accept a deed in lieu of foreclosure
              in accordance with the provisions of the reverse
              mortgage and HUD regulations[?]

        VI.   Whether or not the trial court erred by granting [Wells
              Fargo’s] motion for summary judgment when [] Wells
              Fargo [] failed to allow [] Appellant to sell the
              property for the lesser of the balance or 95% of the
              appraised value[?]

Appellant’s Brief at 4-5 (complete capitalization omitted).

      Initially we note that in its Rule 1925(a) opinion, the trial court

adopted Wells Fargo’s motion for summary judgment and supporting brief.

See Trial Court Opinion, 3/29/2016, at 3.      As a general rule, a trial court

cannot rely on a party's brief in lieu of a Rule 1925(a) opinion to explain the

bases for its rulings. This approach is inconsistent with the proper role and

function of our trial courts in setting forth the bases of their rulings. See

Commonwealth v. Fulton, 876 A.2d 342 (Pa. 2002) (reiterating need for

articulation of independent judicial analysis, “in support of dispositive orders

                                     -4-
J-A30023-16


so as to better focus appeals and better facilitate the appellate function”);

Commonwealth v. Williams, 732 A.2d 1167 (Pa. 1999) (stating same).

In many cases where the trial court has adopted a party's brief wholesale,

the appellate court has remanded for a trial court opinion. Nevertheless, we

do not need to remand for an independent Rule 1925(a) opinion in this case,

because we do not believe that the trial court's actions have impaired our

ability to conduct effective appellate review. Here, in addition to adopting

Wells Fargo’s position, and in accordance with Pa.R.A.P. 1925(a)(1), the trial

court’s opinion makes reference to the place in the record where the trial

court’s rationale may be found. Therefore, we decline to remand this case to

the trial court.   Rather, we admonish the trial court for adopting Wells

Fargo’s motion for summary judgment and supporting memorandum in its

Rule 1925(a) opinion. See In re Approval of Special Counsel, 866 A.2d
1157, 1163 (Pa. Cmwlth. 2004) (“we do not believe that the trial court's

actions have impaired our ability to conduct an effective appellate review of

this case. Therefore, we decline to remand this case to the trial court.

Rather, […] we only admonish the trial court for copying the City Solicitor's

brief and using it for the 1925(a) opinion.”).

      We now turn to the merits of Appellant’s claims.    As those issues all

center on the contention that the trial court erred by determining Wells

Fargo was entitled to summary judgment, we will examine Appellant’s claims

in a single discussion. Appellant avers that Wells Fargo failed to satisfy the


                                     -5-
J-A30023-16


requisite conditions precedent under the terms of the reverse mortgage prior

to filing the mortgage foreclosure action. More specifically, Appellant alleges

Wells Fargo was required, but failed, to:

         1. obtain[] approval from the Secretary of HUD to make
            this loan due and payable;

         2. [] provide [] Appellant [] thirty (30) days notice[3] prior
            to commencing any foreclosure to either correct the
            matter which resulted in the [s]ecurity instrument
            coming due and payable; or pay the balance in full; or
            sell the property for the lesser of the balance or 95% of
            the appraised value and apply the net proceeds of the
            sale toward the balance; or provide [Wells Fargo] with a
            deed in lieu of foreclosure; and

         3. [] accept a deed in lieu of foreclosure in accordance with
            the [r]everse [m]ortgage and HUD regulations.

Appellant’s Brief at 12.4

____________________________________________


3
    Appellant claims that U.S. Postal Service records show that notice “was
delivered to someone other than [] Appellant” and did not comply with HUD
requirements. Appellant’s Brief at 14-15. However, Appellant provided his
new residential address to Wells Fargo on his non-occupancy notification
form. See Wells Fargo Motion for Summary Judgment, 10/2/2014, Exhibit
H. Postal documents show that the notice was sent to that address and
service was accepted. See Wells Fargo Motion for Summary Judgment,
10/2/2014, Exhibit D. While Appellant now claims he did not receive notice,
as explained below, soon after the notice was delivered Appellant presented
Wells Fargo with a deed in lieu of foreclosure, one of the options available to
Appellant under the notice. Because Appellant took action in conformity with
the notice, we may imply that Appellant received it.
4
   Appellant also cursorily argues that “although [he] filed a timely response
to [Wells Fargo’s] motion for summary judgment, the trial court failed to
consider [] Appellant’s] response when deciding the [] motion for summary
judgment.” Appellant’s Brief at 7. However, Appellant did not set forth this
claim in his statement of questions presented in his appellate brief and does
(Footnote Continued Next Page)


                                           -6-
J-A30023-16


         Our standard of review of an order granting summary judgment is

clear:

           [we must] determine whether the trial court abused its
           discretion or committed an error of law. Our scope of
           review is plenary. In reviewing a trial court's grant of
           summary judgment, we apply the same standard as the
           trial court, reviewing all the evidence of record to determine
           whether there exists a genuine issue of material fact. We
           view the record in the light most favorable to the
           non-moving party, and all doubts as to the existence of a
           genuine issue of material fact must be resolved against the
           moving party. Only where there is no genuine issue as to
           any material fact and it is clear that the moving party is
           entitled to a judgment as a matter of law will summary
           judgment be entered. All doubts as to the existence of a
           genuine issue of a material fact must be resolved against
           the moving party. Upon appellate review, we are not bound
           by the trial court's conclusions of law, but may reach our
           own conclusions.

Wright v. Misty Mountain Farm, LLC, 125 A.3d 814, 818 (Pa. Super.

2015) (internal citations omitted).

         Moreover, we note:

           Reverse mortgages have been described as a financial
           planning device for [those] who are [] house rich, but cash
           poor. A reverse mortgage can address this dilemma by
           providing a means for converting home equity into cash. In
           a reverse mortgage, as in a conventional mortgage, the
                       _______________________
(Footnote Continued)

not present any legal argument on this issue. See Pa.R.A.P. 2119(a)
(mandating that an appellant develop an argument with citation to and
analysis of relevant legal authority). Accordingly, because Appellant has
failed to meaningfully develop this claim for our review, we deem it waived.
See Umbelina v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011) (stating that
“[w]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”).



                                            -7-
J-A30023-16


        mortgagee or lender advances money to the borrower or
        mortgagor. However, in a reverse mortgage the borrower
        is often times not obligated to repay any portion of the loan
        or the interest on the loan amount until the property is sold,
        the loan matures or the borrower dies or experiences an
        extended absence from the premises. The interest on the
        borrowed sums is added to the principal loan amount and
        the lender acquires a lien against the house in the amount
        of the initial principal and accumulated interest.

In re Estate of Moore, 871 A.2d 196, 201 n.3 (Pa. Super. 2005) (internal

quotations and citations omitted).

     A reverse mortgage is a contract.      Since contract interpretation is a

question of law, “our review of the trial court's decision is de novo and our

scope is plenary.” Bair v. Manor Care of Elizabethtown, PA, LLC, 108
A.3d 94, 96 (Pa. Super. 2015). We previously determined:

        The fundamental rule in interpreting the meaning of a
        contract is to ascertain and give effect to the intent of the
        contracting parties. The intent of the parties to a written
        agreement is to be regarded as being embodied in the
        writing itself. The whole instrument must be taken together
        in arriving at contractual intent. Courts do not assume that
        a contract's language was chosen carelessly, nor do they
        assume that the parties were ignorant of the meaning of the
        language they employed. When a writing is clear and
        unequivocal, its meaning must be determined by its
        contents alone.

        Only where a contract's language is ambiguous may
        extrinsic or parol evidence be considered to determine the
        intent of the parties. A contract contains an ambiguity if it is
        reasonably susceptible of different constructions and
        capable of being understood in more than one sense. This
        question, however, is not resolved in a vacuum. Instead,
        contractual terms are ambiguous if they are subject to more
        than one reasonable interpretation when applied to a
        particular set of facts. In the absence of an ambiguity, the
        plain meaning of the agreement will be enforced. The

                                     -8-
J-A30023-16


        meaning of an unambiguous written instrument presents a
        question of law for resolution by the court.

Ramalingam v. Keller Williams Realty Group, Inc., 121 A.3d 1034,

1046 (Pa. Super. 2015) (citation and original emphasis omitted).

      Here, the reverse mortgage contains a clause that states:

        (b) Due and [p]ayable with Secretary [a]pproval. [Wells
        Fargo] may require immediate payment in full of all sums
        secured by this [reverse mortgage], upon approval of the
        Secretary [of HUD], if:

            (i)      The [p]roperty ceases to be the [p]rincipal
                     residence of a [b]orrower for reasons other
                     than death and the [p]roperty is not the
                     [p]rincipal residence of at least one other
                     [b]orrower[.]

Wells Fargo Motion for Summary Judgment, 10/2/2014, Exhibit A, at 4,

¶ 9(b). Appellant admitted that he executed the mortgage and Wells Fargo

was the only mortgagee.      Appellant’s Answer and New Matter to Wells

Fargo’s Complaint, 3/21/2014, at 1, ¶¶ 4 and 5.    Appellant signed a form of

non-occupancy which he sent to Wells Fargo, indicating he would not return

to the property as it “appear[ed] to be uninhabitable[.]” Wells Fargo Motion

for Summary Judgment, 10/2/2014, Exhibit H.       Appellant does not dispute

that he was the owner of the property, that he was the borrower who

obtained the mortgage at issue, and/or that he no longer resided at the

property starting in May 2013. See Appellant’s Brief at 8.

      Turning to the sufficiency of the notice provided by Wells Fargo to

Appellant, the record reveals no genuine issues of material fact that preclude


                                    -9-
J-A30023-16


the entry of judgment in Wells Fargo’s favor. Regarding notice, the reverse

mortgage states:

        (d) Notice to Secretary [of HUD] and [Appellant]. [Wells
        Fargo] shall notify the Secretary and [Appellant] whenever
        the loan becomes due and payable under Paragraph 9[(b)].
        [Wells Fargo] shall not have the right to commence
        foreclosure until [Appellant] has had thirty (30) days after
        notice to either:

           (i)      [c]orrect the matter which resulted in the
                    [reverse mortgage] coming due and
                    payable;

           (ii)     pay the balance in full;

           (iii)    [s]ell the [p]roperty for the lesser of the
                    balance or 95% of the appraised value and
                    apply the net proceeds toward the balance;
                    or

           (iv)     [p]rovide [Wells Fargo] with a deed in lieu
                    of foreclosure.

Wells Fargo Motion for Summary Judgment, 10/2/2014, Exhibit A, at 4,

¶ 9(d). Upon review of the record, Wells Fargo provided the requisite notice

to Appellant by letter dated May 15, 2013, which specifically highlighted the

above-mentioned courses of action. Id. at Exhibit A. Wells Fargo did not

institute its foreclosure action until October 18, 2013, more than 30 days

after providing notice on May 15, 2013. Moreover, Deval, LLC (Deval) was

Wells Fargo’s loan servicing contractor through HUD. See id. at Exhibit M.

Deval gave Wells Fargo approval for the reverse mortgage to become due

and payable in a letter dated May 31, 2013. See id. at Exhibit H. There is




                                   - 10 -
J-A30023-16



no dispute that Appellant never corrected the damage that led him to end

his residency in the mortgage property or paid the mortgage balance in full.

     With regard to selling the property for 95% of the appraised value of

the property, by his own admission, Appellant did not present “[Wells Fargo]

with an [a]greement of [s]ale in the amount of $9,500.00” until “May 20,

2015.”     Appellant’s Answer to Wells Fargo’s Motion for Summary Judgment,

7/30/2015, at 2 n.1.; see also Appellant’s Brief at 19 (“On May 19, 2015, []

Appellant entered into an [a]greement of sale for said property.”). Notice of

foreclosure was given to Appellant on May 15, 2013. Pursuant to the plain

language    of the   reverse   mortgage, Wells Fargo    could not       institute

foreclosure proceedings for 30 days after giving notice to allow Appellant to

cure deficiencies. Appellant did not present an agreement for sale until over

two years later.     Upon review, Wells Fargo complied with the notice

requirements under the reverse mortgage.

     Moreover, while Appellant did provide a deed in lieu of foreclosure,

Wells Fargo responded that:

         Per HUD guidelines, a[t] the time of conveyance to HUD a
         property must be undamaged by fire, earthquake, flood,
         hurricane, tornado, boiler explosions, or mortgagee neglect.
         The appraisal performed on [June 7, 2013] has revealed
         damage to the property. The appraiser has noted that the
         inside and outside of the house has many cracks. The
         damage is so extensive that ‘it appears that the house is
         splitting in half.’ The environmental concerns, physical
         deficiencies, and adverse conditions affect the livability,
         soundness and/or structural integrity of the pro[pe]rty.
         Thus, the property does not meet the HUD conveyance



                                    - 11 -
J-A30023-16


         condition requirements for [d]eed in [l]ieu and the file will
         be closed accordingly.

Wells Fargo’s Motion for Summary Judgment, 10/2/2014, Exhibit K (internal

parenthetical omitted).5

       Finally, upon review, we agree with the trial court that Appellant’s

answer to the complaint did not contain specific denials.     “Averments in a

pleading to which a responsive pleading is required are admitted when not

denied specifically or by necessary implication. A general denial or a demand

for proof [] shall have the effect of an admission.”       Pa.R.C.P. 1029(b).

Appellant fails to explain how or why the trial court erred in determining that

____________________________________________


5
    Appellant raised, for the first time, in his answer in opposition to Wells
Fargo’s motion for summary judgment that “[p]ursuant to 24 C.F.R.
§ 206.125(f) [Wells Fargo] was required to accept a deed in lieu of
foreclosure from [Appellant].” Answer to Motion for Summary Judgment,
7/30/2015, at 4, 7-8; attached affidavit at 2. This Court has previously
“conclude[d] that federal law does not mandate that a mortgagee comply
with [federal] regulations [] prior to foreclosing on an FHA–insured
mortgage.” Fleet Real Estate Funding Corp. v. Smith, 530 A.2d 919,
923 (Pa. Super. 1987). However, we held that “a mortgagor of an FHA-
insured mortgage may raise as an equitable defense to foreclosure, the
mortgagee's deviation from compliance with the forbearance provisions of
the HUD Handbook and regulations.” Id. Our Rules of Civil Procedure
provide that all affirmative defenses shall be pled in a responsive pleading
under new matter. Pa.R.Civ.P. 1030. “A party waives all defenses and
objections which are not presented either by preliminary objection, answer
or reply[.]” Pa.R.Civ.P. 1032 (enumerated exception inapplicable). Because
affirmative defenses must be presented in the pleadings, Appellant’s reliance
on housing regulations in his answer to Wells Fargo’s motion for summary
judgment failed to preserve the issue. See Joyce v. Mankham, 465 A.2d
696, 697 (Pa. Super. 1983) (“Because affirmative defenses must be part of
the pleadings, Pa.R.Civ.P. 1030, appellant's subsequent averment of
estoppel and fraud in her answer to appellee's request for summary
judgment failed to preserve the issue.”).



                                          - 12 -
J-A30023-16



his general denials qualified as admissions or that he did not present valid

defenses.    As such, Appellant has waived any challenge to the entry of

summary judgment based on his answer and new matter filed in response to

Wells Fargo’s complaint. See Commonwealth v. Woodard, 129 A.3d 480,

509 (Pa. 2015) (an appellant waives an issue for failing to develop it in any

meaningful way and does not refer to anything in the record to support his

claim).

      In sum, based upon our standard of review, we discern no abuse of

discretion or error of law in granting Wells Fargo’s motion for summary

judgment.    There were no genuine issues as to any material facts and it is

clear that Wells Fargo was entitled to judgment as a matter of law.

Appellant executed a reverse mortgage with Wells Fargo on the subject

property. In May 2013, Appellant notified Wells Fargo that he had moved

from the property, and had no plans to return, because of structural damage

to the residence. Pursuant to the clear terms of the reverse mortgage, Wells

Fargo was permitted to institute a mortgage foreclosure action upon this

condition.   Wells    Fargo    followed    the   proper   approval   notification

requirements, as set forth in the reverse mortgage, prior to instituting the

foreclosure action.      Thus, Wells Fargo established a prima facie case to

institute foreclosure.    Thereafter, Appellant did not demonstrate facts to

create a genuine issue for trial.         Accordingly, the trial court properly

determined there were no genuine issues and entered summary judgment in

favor of Wells Fargo.

                                      - 13 -
J-A30023-16



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2017




                          - 14 -